Title: George Washington to John Hancock, 7 October 1777
From: Washington, George
To: Hancock, John


Near Pennypackers Mill [Pennsylvania] October 7, 1777. Reports American losses at Germantown and estimates British losses. Intends to rest the men and wait for reinforcements. Reports on naval forces on the Delaware. Asks for more general officers. Recommends Brigadier General Alexander McDougall for promotion. Urges speedy completion of inquiry into Major General Arthur St. Clair. Reports arrival of British ships at Verplanks Point.
